Citation Nr: 1616988	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO. 10-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for chronic gastritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the issues on appeal for additional development in August 2013. The records and examinations having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

On his February 2010 substantive appeal the Veteran requested a hearing before a Veteran's Law Judge (VLJ). In August 2011 correspondence the Veteran requested that his hearing be rescheduled, and the motion was granted in July 2011 by the presiding VLJ at the originally scheduled hearing. The hearing was rescheduled and in October 2011 correspondence the Veteran was properly notified of the date, time and location of the scheduled hearing. The Veteran then failed to report without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted any evidence that he has been rendered unemployable due to his chronic gastritis, and the December 2013 VA examiner noted that while the Veteran was unemployed it was due to a knee issue. As such, TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a bilateral hip disability, bilateral knee arthritis, depression with posttraumatic stress disorder (PTSD), type II diabetes mellitus, ulcers and hypertension have been raised by the record in a February 2016 fully developed claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

For the entire period on appeal, the Veteran's chronic gastritis has been manifested by subjective complaints of weekly pain, nausea and vomiting, continuous use of medication, recurring episodes of non-severe symptoms occurring for less than one day four or more times per year, recurring episodes of severe symptoms lasting one to nine days once a year, periodic abdominal pain less than monthly that is relieved by therapy, diarrhea one a day twice per month, abdominal distension once or twice a week, frequent episodes of bowel disturbance with abdominal distress, and objective evidence of abdominal tenderness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic gastritis have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) Part 4, §§ 4.7, 4.16, 4.114, Diagnostic Code 7307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2008, prior to the initial unfavorable adjudication in August 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2008 and December 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran.

The Board notes that the April 2008 examiner stated that the claims file was not reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, in increased rating claim an examiner needs only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the present level of disability. Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the April 2008 examiner noted the Veteran's own subjective history of the disability and its symptoms, conducted his own objective examination, and indicated that the reviewed the Veteran's medical records. Between the Veteran's statements, the in-person examination and the medical records, the Board finds that the April 2008 examiner was apprised of a sufficient number of relevant facts to render an informed opinion as to the severity of the chronic gastritis at the time. As such, the examination is adequate for rating purposes.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for gastritis. See Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the preponderance of the evidence shows that the service-connected chronic gastritis has not materially changed and a uniform evaluation is warranted for the entire period on appeal.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's chronic gastritis is rated under Diagnostic Code 7307, governing hypertrophic gastritis. Under Diagnostic Code 7307, a 10 percent rating is warranted for chronic gastritis with small nodular lesions and symptoms. 38 C.F.R. § 4.114, Diagnostic Code 7307. A 230 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms. Id. A 60 percent rating is warranted for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas. Id. 

The Veteran contends that he is entitled to a rating in excess of 10 percent for his chronic gastritis. While the Veteran has generally asserted that his condition is currently rated, he has not submitted any lay statements testifying to the types or frequency of his symptoms outside of the statements recorded by VA examiners. As such, the lay statements of record are of limited probative value. 

Turning to the medical evidence, the Veteran was provided with VA examinations in April 2008 and December 2013. The April 2008 examiner noted no history of hospitalization, surgery, trauma, neoplasm or periods of incapacitation. Gnawing or burning pain on a weekly basis lasting minutes at a time was endorsed, usually occurring one to several hours after eating. A history of nausea and vomiting on a weekly basis were endorsed, as well as a history of episodic diarrhea occurring one to three times per week. No gastric surgery or episodes of hematemesis or melena were noted. The Veteran further endorsed belching as a symptom. Abdominal tenderness was noted on examination.

The December 2013 VA examiner conducted both an intestinal examination and a stomach and duodenal examination. As an initial matter, in the stomach and duodenal examination report the examiner noted that the Veteran's gastritis was manifested by other pertinent physical findings included in the intestinal examination report. As the examiner has indicated that the gastritis is manifested by symptoms recorded in both reports, the Board will consider all symptoms listed when determining the appropriate disability rating for the Veteran's gastritis. Mittleider v. West, 11 Vet. App. 181 (1998).

In the stomach and duodenal examination, the examiner provided a diagnosis of chronic gastritis. The examiner then noted that the Veteran reported occasional eructation and frequent flatulence and that he takes continuous medication for his condition. The Veteran also endorsed episodes of non-severe symptoms lasting less than one day recurring four or more times per year and recurring episodes of severe symptoms lasting one to nine days once every year. Less than monthly periodic abdominal pain relieved by standard ulcer therapy was also found to be present. Concerning the objective evidence, the examiner cited a November 2012 endoscopy reflecting a normal stomach, duodenum and esophagus.

In the intestinal examination, the examiner noted a history of colon polyps which were removed in October 2013. No other diagnosis of an intestinal condition was provided. The Veteran reported flatulence, for which he took continuous medication, and frequent episodes of bowel disturbance with abdominal distress. On examination, abdominal tenderness, particularly in the epigastric area, was found to be present.

VA treatment records reflect continual notations of gastritis without hemorrhage, and almost exclusively indicate that the gastritis is either controlled with medication or asymptomatic. See November 2006, November 2007, July 2008, May 2009, July 2010, September 2010, January 2011, April 2011, January 2013, September 2014, January 2015, and March 2015 VA treatment records. None of the treatment records reflect complaints of tenderness, diarrhea, flatulence, recurring symptoms of any level of severity or any other symptoms reported to the VA examiners, nor do they contain any objective evidence of ulcerative or eroded areas, hemorrhages or hematemesis. A November 2012 endoscopic examination showed a normal stomach, esophagus and duodenum, with each diagnosed as normal. As there is no reason to doubt the competence or credibility of these records, the Board finds that they are entitled to significant probative weight concerning the severity of the Veteran's disability during the appellate period, as they specifically document a steady level of symptomatology.

Based on the foregoing, the Board finds that a rating in excess of 10 percent for chronic gastritis is not warranted. The Veteran has been assigned a 10 percent evaluation for his chronic gastritis, which contemplates small or nodular lesions as well as the Veteran's subjective complaints of symptomatology associated with his disability such as abdominal pain, tenderness, and diarrhea.

As noted, the Veteran has not submitted any further information concerning the frequency or severity of his symptomatology independent of his statements to VA examiners. Neither VA examiner indicated that the gastritis is manifested by ulcerative or eroded areas, hemorrhage, hematemesis, or by other symptomatology of comparable severity to ulcerative or eroded areas, nor is there any evidence of such in the VA treatment records.

While the Board notes that the Veteran is competent to report his own digestive symptoms, the subjective statements concerning his symptomatology reported to the VA examiners are outweighed by the VA treatment records associated with the claims file. Specifically, as noted above the VA treatment records associated with the claims file reflect treatment for gastritis dating from November 2006, when the gastritis was noted to be well-controlled with medication. The Veteran's gastritis was noted to be well-controlled from that point on. Further, treatment records from approximately July 2010 forward have all specifically indicated that the Veteran's gastritis is asymptomatic. See July 2010, September 2010, January 2011, April 2011, January 2013, September 2014, January 2015, and March 2015 VA treatment records.

In light of the consistency with which the treatment records throughout the period on appeal note that the gastritis is either well-controlled or asymptomatic, the Board finds that they outweigh the Veteran's subjective statements provided to the VA examiners endorsing significantly more severe symptomatology.

Further, even if the treatment records were to be disregarded, the Veteran's lay account of his symptomatology noted by the VA examiners are fully contemplated by the currently assigned 10 percent rating, which contemplates "chronic gastritis with small nodular lesions, and symptoms." 38 C.F.R. § 4.114, Diagnostic Code 7307 (emphasis added). Thus, the currently assigned rating contemplates all subjective symptoms associated with the condition, with objective physical manifestations being the primary mechanism for differentiating between ratings. 

For a 30 percent rating to be warranted, ulcerative eroded areas are required, of which there is no evidence in this case. As such, the Board finds that the preponderance of the evidence is against a finding that that a rating in excess of 10 percent for gastritis is warranted for the period currently on appeal, as there is no evidence of small eroded or ulcerative areas, and the evidence establishes that during this period the Veteran's gastritis has been well-controlled or asymptomatic. 38 C.F.R. § 4.114, Diagnostic Code 7307.

No additional higher or alternative ratings under different Diagnostic can be applied in this case. There is no objective evidence of impairment of the esophagus, ulcers, postgastrectomy syndrome, vagotomy or peritoneal adhesions. 38 C.F.R. § 4.114, Diagnostic Codes 7203-7205, 7301-7306, 7308. While the Veteran has reported symptomatology contemplated under these codes, as noted the Veteran does not have a diagnosis of any of these conditions and, further, his treatment records reflect that the gastritis is asymptomatic and that his stomach, duodenum and esophagus are normal. 

Additionally, the Veteran has only been diagnosed with gastritis, which is specifically covered by Diagnostic Code 7307. As such, it would be inappropriate to rate his condition by analogy to other Diagnostic Codes. See Ulysses Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) ("the Court reiterates that when a condition is specifically listed in the Schedule, it may not be rated by analogy"). Thus, consideration of these alternatives is not warranted in this case.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's gastritis. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor the second Thun element is satisfied here. During the period on appeal the Veteran has reported that his gastritis is manifested by weekly pain, nausea and vomiting, continuous use of medication, recurring episodes of non-severe symptoms occurring for less than one day four or more times per year, recurring episodes of severe symptoms lasting one to nine days once a year, periodic abdominal pain less than monthly that is relieved by therapy, diarrhea one a day twice per month, abdominal distension once or twice a week, and frequent episodes of bowel disturbance with abdominal distress. 

These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule for gastrointestinal disabilities. See 38 C.F.R. § 4.114. The rating criteria for gastritis specifically contemplate both physical findings, such as small nodular lesions and multiple small eroded or ulcerated areas, and the subjectively reported symptomatology associated with the disability. See 38 C.F.R. § 4.114, Diagnostic Code 7307 (stating "and symptoms" after the required physical findings for each rating percentage).

As the rating criteria specifically cover all associated subjective symptoms associated with gastritis, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as his symptomatology is directly contemplated by the criteria. In short, there is nothing exceptional or unusual about the Veteran's gastritis because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his gastritis has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is only service connected for chronic gastritis. As such, the Veteran has no other service-connected disabilities with which the gastritis could combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an increased rating in excess of 10 percent for chronic gastritis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


